     Case 2:20-cv-01596-KJM-GGH Document 33 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON L. REID,                                  No. 2:20-cv-01596 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 13, 2021, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 30. Petitioner has filed

23   objections to the findings and recommendations. ECF No. 31. Petitioner’s objections focus on the

24   merits of his habeas corpus petition, and not the substance of the magistrate judge’s findings.

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:20-cv-01596-KJM-GGH Document 33 Filed 09/16/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 3   findings and recommendations to be supported by the record and by the proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed May 13, 2021, are adopted in full;
 6          2. Respondent’s motion to dismiss (ECF No. 15) is granted;
 7          3. The petition for writ of habeas corpus (ECF No. 1) is dismissed as barred by the
 8   AEDPA statute of limitations. Petitioner is granted leave to amend his petition to state a
 9   standalone actual innocence claim;
10          4. Petitioner is granted sixty (60) days from the adoption of these findings and
11   recommendations to file an amended petition for writ of habeas corpus that alleges only one claim
12   of actual innocence based on DNA results and/or cell phone data; and
13          5. Failure to file an amended petition within the deadline set above may result in the
14   instant action being closed.
15   DATED: September 16, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
